Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (WO 2021/091567 A1).

Regarding claim 1, Chen discloses an electronic device, comprising: 
a first motor [e.g., Fig. 1C: 108A; Fig. 4B: 1st 462] that is disposed at a first position of the electronic device; 
a second motor [e.g., Fig. 1C: 108H; Fig. 4B: 2nd 462] is disposed at a second position of the electronic device; 
a pressure sensor [e.g., Fig. 4B: 456] that is configured to generate a pressure value when sensing a pressing operation (e.g., see Paragraph 58); 
a processor [e.g., Fig. 4AB: 402; Fig. 2B: 206] coupled to the pressure sensor that is configured to generate a trigger signal when the pressure value exceeds a set pressure threshold (e.g., see Paragraph 44); 
a touch sensor [e.g., Fig. 4B: 452] that is configured to sense position data of the pressing operation (e.g., see Paragraph 57); and 
a switching circuit [e.g., Fig. 4AB: 404] that is connected to the first motor and the second motor respectively, and configured to select the first motor or the second motor to vibrate according to the trigger signal and the position data (e.g., see Paragraphs 15-64).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 22 August 2022 have been fully considered but they are not persuasive.

The Applicant contends, “Chen fails to disclose, teach or suggest at least the technical features of “a touch sensor that is configured to sense position data of the pressing operation; and a switching circuit that is connected to the first motor and the second motor respectively, and configured to select the first motor or the second motor to vibrate according to the trigger signal and the position data” as recited in independent claim 1” (see Pages 9-10 of the Response filed on 22 August 2022). However, the Office respectfully disagrees.

Chen discloses a touch sensor [e.g., Fig. 4B: 452] that is configured to sense position data [e.g., Paragraph 57: detect the touch input applied to a top surface of a display 454] of the pressing operation (e.g., see Paragraphs 57-58); and 
a switching circuit [e.g., Fig. 4AB: 404; Fig. 1ABCD: 110; Fig. 2ABCD: 210] that is connected to the first motor [e.g., Fig. 1C: 108A; Fig. 4B: 1st 462] and the second motor [e.g., Fig. 1C: 108H; Fig. 4B: 2nd 462] respectively, and configured to select the first motor or the second motor to vibrate [e.g., Fig. 1D, Paragraph 37: first control portion 162A may trigger a first actuator (e.g., 108I) corresponding to a virtual key (e.g., 158I) in the first group of virtual keys. Further, second control portion 162B may trigger a second actuator (e.g., 108M) corresponding to a virtual key (e.g., 158M) in the second group of virtual keys] according to the trigger signal (generated when the pressure value exceeds a set pressure threshold) and the position data [e.g., Paragraphs 43-47: controller 206 may trigger first actuator 204 to generate the first haptic output at the input region based on the user profile when the input force applied on the keyboard is less than or equal to a threshold… controller 206 may trigger first actuator 204 to generate a second haptic output at the input region when the input force applied on the input region is greater the threshold… controller 206 may apply a first voltage to first actuator 204 corresponding to first key 254 when the input force applied on the keyboard is less than or equal to a threshold… controller 206 may apply a second voltage different from the first voltage to first actuator 204 when the input force applied on the input region is greater the threshold. The threshold may correspond to a force associated with a typing input (i.e., indicative of a key press) on the input region]
(e.g., see Paragraphs 15-64).

The Applicant is firstly, respectfully reminded that Chen discloses “a touch screen defining a keyboard” (Paragraph 16). Chen’s keyboard, like all keyboards, senses the location of key presses. The keyboard’s touch sensor inherently must distinguish between a sensed touch position of the “A” key versus a sensed touch position of the “B” key. Otherwise the keyboard would fail to function as a keyboard.

Secondly Chen expressly discloses, “Electronic device 400 may include a touch sensor 452 to detect a touch-input and generate signals or data that can be accessed using processor instructions… Touch sensor 452 may be integrated with or otherwise configured to detect the touch input applied to a top surface of a display 454 of electronic device 400” (Paragraph 57).

Therefore, Chen discloses a touch sensor [e.g., Fig. 4B: 452] that is configured to sense position data [e.g., Paragraph 57: detect the touch input applied to a top surface of a display 454] of the pressing operation.    
Chen’s touch sensor senses not only that a pressing operation happened somewhere/anywhere in the universe; but that a particular pressing operation transpired at the precise location of the top surface of the display.

Chen also discloses selecting the first motor [e.g., Fig. 1C: 108A; Fig. 4B: 1st 462] or the second motor [e.g., Fig. 1C: 108H; Fig. 4B: 2nd 462] to vibrate based not just on detecting a touch input has been applied to a top surface of the display or to particular keyboard key input regions [i.e., sensed touch position data], but also based on that touch input being applied with sufficient pressure to exceed a set pressure threshold [e.g., Paragraphs 39, 46: controller 206 may apply a second voltage different from the first voltage to first actuator 204 when the input force applied on the input region is greater than the threshold. The threshold may correspond to a force associated with a typing input (i.e., indicative of a key press) on the input region. In this example, first actuator 204 may generate the second haptic output at an input region corresponding to first key 254 upon applying the second voltage… Controller 206 may be implemented as engines or modules including any combination of hardware and programming to implement the functionalities described herein].

Chen further discloses, “The touch screen may include an input surface having multiple input regions” (Paragraph 16),
“electronic device 200 may be a keyboard having a flat, keyless input surface, such as a glass or metal layer, and may include touch and/or force sensing components to determine a touch input on the keyless input surface” (Paragraph 38),
“machine-readable storage medium 404 may further store instructions to detect a touch input applied to the first virtual key” (Paragraph 55), and
“touch sensor 452 may be used to detect the touch input (e.g., gestures, multi-touch inputs, taps, and the like), keyboard inputs (e.g., actuations of mechanical or virtual keys), and the like” (Paragraph 57).

Moreover, Chen discloses, “machine-readable storage medium 404 may store instructions to trigger the first actuator to generate a second haptic output at the input region in response to detecting the touch input applied to the first virtual key” (Paragraph 55),
“Force sensor 456 may be configured to determine a magnitude of a force input (e.g., representing an amount of force along a graduated scale, rather than a mere binary “force/no-force” determination). Force sensor 456 and/or associated circuitry may compare the determined force magnitude against a threshold value to determine what, if any, action to take in response to the force input. As described herein, force thresholds may be selected dynamically or otherwise changed based on the *location* of the input, whether a user's palms are detected resting on the top case, or any other suitable factor(s). Force sensor 456 may operate in conjunction with touch sensor 452 to generate signals or data in response to touch- and/or force-based inputs” (Paragraph 58).

Additionally, Chen discloses, “the controller is to: trigger the first actuator to generate a second haptic output at the input region when the input force applied on the input region is greater the threshold, the second haptic output is different from the first haptic output” (Claim 11).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
10 November 2022